Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-15, 17 and 21-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims and has made it clear that each frame in the video data has a time tag as well that only the tags get sent the host user without involving the data video. This is an added benefit for efficiency and speed of the system and completing the wanted task. Then further the host can request other time stamps and the frames then get sent over. Claim 12 is the background of how this is happening to some extend with the read-write memories, and using the word instance instead of frame. In claim 12 the word instance is used, and in applicant’s specification it is explained that this is another word for frame.  A close prior art reference Wang (US 2021/0090610) was found while updating the search ¶[0061-62] “Therefore, when the video file is played, a user may see the video tag and, when necessary, input a triggering operation for the video tag to switch the video frame presently displayed on the video display interface to the target video frame. In such a manner, highlights expected to be watched by the user in the video file may be accurately located. [0062] In an embodiment, the operation that the tag of the video frame is displayed on the time axis may include at least one of the following operations: the tag of the video frame is displayed on the time axis in form of a text; and the tag of the video frame is displayed on the time axis in form of a picture, content of the text and content of the picture forming a corresponding relationship with the presently displayed video frame.” Here it is disclosed that every frame has a time tag. However, there is no clarity in the user requesting quick playback and only getting the frames. Then requesting time tags and getting those specific frames which weren’t in the initial sent claims. That . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/